—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. The court erred in determining that the waiver in plaintiffs early pension benefit option application constituted a waiver of plaintiffs age discrimination cause of action. That waiver was limited to “employment claims” and was not sufficiently broad to cover plaintiffs cause of action (cf., Stone v National Bank & Trust Co., 188 AD2d 865, 867-868; Skluth v United Merchants & Mfrs., 163 AD2d 104, 107). Defendant met its initial burden of proof, however, by establishing that plaintiff had several years of poor work performance evaluations before he applied for an early pension. Plaintiff failed to raise issues of fact whether defendant’s proffered reason was false or unworthy of belief, and whether plaintiffs age was more likely than not the real reason for poor performance evaluations (see, Ferrante v American Lung Assn., 90 NY2d 623, 629-631; Almanzar v Collegiate Church Corp., 255 AD2d 230). (Appeal from Order of Supreme Court, Onondaga County, Major, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Pigott, Jr., Hurlbutt and Callahan, JJ.